 In the Matter of HICKS EQUIPMENT COMPANY, EMPLOYERandINTER-NATIONAL UNION, UNITED AUTOMOBILE,AIRCRAFT AND AGRICULTURAL-IMPLEMENT WORKERS'OF AMERICA,CIO, PETITIONERCase No.34-RC-173.-Decided June 7,1950DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John K. Pickens, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmedPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel[Chairman Herzog and Members Houston and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in buying, reconditioning, and sellingused Ford motors and other automobile parts at Charlotte, North Caro-lina.A provision of an agreement between the Employer and FordMotor Company provides that the Employer maintain an adequatestock of reconditioned parts to supply the needs of certain North Caro-lina Ford dealers.The agreement contains no franchise or agencyand covers no specified geographical territory.The Employer oper-ates within a radius of 150 miles in and about Charlotte, North Caro-lina, all within the State of -North- Carolina.The Employer pur-chases old motors from Ford dealers and salvage operators in North.Carolina.Its reconditioning is conducted on an exchange basis, thedealer exchanging in old motor for each reconditioned inotor.During the year ending July 31, 1049, the Employer purchased rawmaterials valued at over $466,000, approximately 10 percent of whichwas purchased outside the State of North Carolina.Of the $419,000spent for purchases within the State, approximately $150,000 was spentfor the purchase of new automobile parts, 90 percent of which, wasFord parts.Of these Ford parts, approximately 75 percent was ob-tained from Ford Motor Company Depot at Charlotte, and 25 percentwas ordered through local Ford dealers in Charlotte.All parts pur-IThe Employer'smotion.to correct the transcript of the record in certain particulars setforth in the motion,to which the Petitioner makes no objection,is granted.The transcript-is deemed corrected in accordance therewith.90 NLRB No. 30.141 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDchased from Ford Motor Company Depot at Charlotte are obtainedby the Depot from vendors throughout the United States.There isno Ford Motor manufacturing plant in North Carolina.The remain-ing $268,000 for purchases was expended for old motors and parts,obtained from local Ford dealers and salvage operators.Among itsout-of-State purchases, valued at approximately $47,000, the Em-ployer bought cleaning and grinding materials, carburetor parts andgaskets, and generator and starter parts direct from out-of-Statevendors.The Employer also received direct shipments of parts insmall amounts, by parcel post or express, from Ford Motor Companyat Dearborn, Michigan.During the same period, the Employer sold finished products,valued in excess of $530,000, the entire amount of which was soldwithin the State of North Carolina.The Employer has approximately six competitors in North Carolinawho are engaged in reconditioning motors.The Employer does notsell new or used automobiles, gas, oil, tires, or other accessories. Itsells for cash or on credit, and does its own financing. It does notrecondition bus or truck motors for any large manufacturing ortransportation companies in the area.The Employer contends that its operations are essentially local incharacter, that they do not affect commerce within the-meaning of theAct, and that, iii any event, the Board should not assert jurisdictionin this case.Although we do not agree that the Employer's businessdoes not affect commerce, we agree that the operations of the Em-ployer are essentially local in character, and that it would not effectu-ate the policies of the Act to assert jurisdiction in this case.2Accord-ingly, we shall dismiss the petition herein.ORDEROn the basis of the foregoing findings of fact and upon the entire.record in the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesof employees of Hicks Equipment Company, Charlotte, North Caro-lina, filed herein by International Union,. United Automobile, Aircraftand Agricultural Implement Workers of America, CIO, be, and ithereby is, dismissed.1H. L. Boniface, d/b/a/MotorReplacement Company,82 NLRB 690;andPhilipN.Koritzky, d/b/a/ Bangor Auto Body Shop,82 NLRB 688; cf.The Fuller Automobile Com-pany, d/b/a The Fuller Automobile Company and Fuller Manufacturing&Supply Company88 NLRB 1452;Lawrence Hollbrook,etal.,80 NLRB 679.